Exhibit 99.1: MabVax Therapeutics, Inc. – Granted and Pending Patents and Applications August 12, 2015 Country Application No. Filing Date Patent No. Issued Date Status Estimated Expiration Date* Title Owner MabVax Therapeutics, Inc. Owned Patents 1. US 14/468,827 26-Aug-2014 Pending 26-Aug-2034 NUCLEIC ACIDS ENCODING HUMAN ANTIBODIES TO SIALYL-LEWIS A MabVax Therapeutics, Inc. 2. PCT PCT/US2014/052631 26-Aug-2014 Pending 26-Aug-2034 NUCLEIC ACIDS ENCODING HUMAN ANTIBODIES TO SIALYL-LEWIS A MabVax Therapeutics, Inc. 3. US 14/730,036 03-Jun-2015 Pending 03-Jun-2035 HUMAN MONOCLONAL ANTIBODIES TO GANGLIOSIDE GD2 MabVax Therapeutics, Inc. 4. PCT PCT/US2015/033954 03-Jun-2015 Pending 03-Jun-2035 HUMAN MONOCLONAL ANTIBODIES TO GANGLIOSIDE GD2 MabVax Therapeutics, Inc. * Expiration dates may be increased or decreased by additions of time under Patent Term Adjustment (PTA), Patent Term Extension (PTE) and/or filing of a Terminal Disclaimer Exhibit 99.1:MabVax Therapeutics, Inc. – Granted and Pending Patents and Applications August 12, 2015 Country Application No. Filing Date Patent No. Issued Date Status Estimated Expiration Date* Title Owner MabVax Therapeutics, Inc. Sloan-Kettering Institute for Cancer Research (SKI) Licensed Applications and Patents a)AU 67792/98 25-Mar-1998 14-Nov-2002 Granted 25-Mar-2018 ALPHA-O-LINKED GLYCOCONJUGATES, METHODS OF PREPARATION AND USES THEREOF SKI b)CA 25-Mar-1998 07-Jan-2014 Granted 25-Mar-2018 ALPHA-O-LINKED GLYCOCONJUGATES, METHODS OF PREPARATION AND USES THEREOF SKI c)CH 25-Mar-1998 16-Dec-2009 Granted 25-Mar-2018 ALPHA-O-LINKED GLYCOCONJUGATES, METHODS OF PREPARATION AND USES THEREOF SKI d)DE 25-Mar-1998 Granted 25-Mar-2018 ALPHA-O-LINKED GLYCOCONJUGATES, METHODS OF PREPARATION AND USES THEREOF SKI e)EP 25-Mar-1998 16-Dec-2009 Granted 25-Mar-2018 ALPHA-O-LINKED GLYCOCONJUGATES, METHODS OF PREPARATION AND USES THEREOF SKI * Expiration dates may be increased or decreased by additions of time under Patent Term Adjustment (PTA), Patent Term Extension (PTE) and/or filing of a Terminal Disclaimer Exhibit 99.1:MabVax Therapeutics, Inc. – Granted and Pending Patents and Applications August 12, 2015 Country Application No. Filing Date Patent No. Issued Date Status Estimated Expiration Date* Title Owner f)FR 25-Mar-1998 16-Dec-2009 Granted 25-Mar-2018 ALPHA-O-LINKED GLYCOCONJUGATES, METHODS OF PREPARATION AND USES THEREOF SKI g)GB 25-Mar-1998 16-Dec-2009 Granted 25-Mar-2018 ALPHA-O-LINKED GLYCOCONJUGATES, METHODS OF PREPARATION AND USES THEREOF SKI h)JP 10-543934 25-Mar-1998 15-May-2009 Granted 25-Mar-2018 ALPHA-O-LINKED GLYCOCONJUGATES, METHODS OF PREPARATION AND USES THEREOF SKI i)US 09/083,776 25-Mar-1998 9-Dec-2003 Granted 25-Mar-2018 ALPHA-O-LINKED GLYCOCONJUGATES, METHODS OF PREPARATION AND USES THEREOF SKI j)US 10/205,021 25-Jul-2002 9-Jan-2007 Granted 7-Oct-2019 ALPHA-O-LINKED GLYCOCONJUGATES, METHODS OF PREPARATION AND USES THEREOF SKI k)US 10/898,410 23-Jul-2004 23-Jun-2009 Granted 1-Mar-2019 GLYCOPEPTIDE CONJUGATES AND USES THEREOF SKI * Expiration dates may be increased or decreased by additions of time under Patent Term Adjustment (PTA), Patent Term Extension (PTE) and/or filing of a Terminal Disclaimer Exhibit 99.1:MabVax Therapeutics, Inc. – Granted and Pending Patents and Applications August 12, 2015 Country Application No. Filing Date Patent No. Issued Date Status Estimated Expiration Date* Title Owner l)US 08/196,154 21-Jan-1994 21-Mar-2006 Granted 30-Aug-2022 (Date of Expiration is 21-Mar-2023 but TD to US 08/477,097 sets to this date) GANGLIOSIDE-KLH CONJUGATE VACCINES PLUS QS-21 SKI m)US 08/475,784 07-Jun-1995 22-Nov-2005 Granted 30-Aug-2022 (Date of Expiration is 22-Nov-2022 but TD to US 08/477,097 sets to this date) GANGLIOSIDE-KLH CONJUGATE VACCINES PLUS QS-21 SKI n)US 08/477,097 07-Jun-1995 30-Aug-2005 Granted 30-Aug-2022 GANGLIOSIDE-KLH CONJUGATE VACCINES PLUS QS-21 SKI o)US 08/477,147 07-Jun-1995 21-Feb-2006 Granted 30-Aug-2022 (Date of Expiration is 21-Feb-2023 but TD to US 08/477,097 sets to this date) GANGLIOSIDE-KLH CONJUGATE VACCINES PLUS QS-21 SKI p)US 08/481,809 12-Jul-2005 12-Jul-2005 Granted 12-Jul-2022 GANGLIOSIDE-KLH CONJUGATE VACCINES PLUS QS-21 SKI q)EP 5-Jul-2002 Pending 5-Jul-2022 POLYVALENT CONJUGATE VACCINE FOR CANCER SKI * Expiration dates may be increased or decreased by additions of time under Patent Term Adjustment (PTA), Patent Term Extension (PTE) and/or filing of a Terminal Disclaimer Exhibit 99.1:MabVax Therapeutics, Inc. – Granted and Pending Patents and Applications August 12, 2015 Country Application No. Filing Date Patent No. Issued Date Status Estimated Expiration Date* Title Owner r)US 10/752,945 6-Jan-2004 20-Jan-2009 Granted 23-Mar-2024 POLYVALENT CONJUGATE VACCINE FOR CANCER SKI s)US 12/262,729 31-Oct-2008 10-Jan-2012 Granted 16-Apr-2023 POLYVALENT CONJUGATE VACCINE FOR CANCER SKI t)US 13/314,521 8-Dec-2011 9/24/2013 Granted 5-Jul-2022 POLYVALENT CONJUGATE VACCINE FOR CANCER SKI u)US 13/951,795 26-Jul-2013 Allowed 5-Jul-2022 POLYVALENT CONJUGATE VACCINE FOR CANCER SKI v)AU 26-Apr-1996 1-Jun-2000 Granted 26-Apr-2016 SYNTHESIS OF THE BREAST TUMOR-ASSOCIATED ANTIGEN DEFINED BY MONOCLONAL ANTIBODY MBr1 AND USES THEREOF SKI * Expiration dates may be increased or decreased by additions of time under Patent Term Adjustment (PTA), Patent Term Extension (PTE) and/or filing of a Terminal Disclaimer Exhibit 99.1:MabVax Therapeutics, Inc. – Granted and Pending Patents and Applications August 12, 2015 Country Application No. Filing Date Patent No. Issued Date Status Estimated Expiration Date* Title Owner w)CA 26-Apr-1996 8-Jul-2008 Granted 26-Apr-2016 SYNTHESIS OF THE BREAST TUMOR-ASSOCIATED ANTIGEN DEFINED BY MONOCLONAL ANTIBODY MBr1 AND USES THEREOF SKI x)DE 26-Apr-1996 11-Jan-2006 Granted 26-Apr-2016 SYNTHESIS OF THE BREAST TUMOR-ASSOCIATED ANTIGEN DEFINED BY MONOCLONAL ANTIBODY MBr1 AND USES THEREOF SKI y)EP 26-Apr-1996 11-Jan-2006 Granted 26-Apr-2016 SYNTHESIS OF THE BREAST TUMOR-ASSOCIATED ANTIGEN DEFINED BY MONOCLONAL ANTIBODY MBr1 AND USES THEREOF SKI z)ES 26-Apr-1996 11-Jan-2006 Granted 26-Apr-2016 SYNTHESIS OF THE BREAST TUMOR-ASSOCIATED ANTIGEN DEFINED BY MONOCLONAL ANTIBODY MBr1 AND USES THEREOF SKI * Expiration dates may be increased or decreased by additions of time under Patent Term Adjustment (PTA), Patent Term Extension (PTE) and/or filing of a Terminal Disclaimer Exhibit 99.1:MabVax Therapeutics, Inc. – Granted and Pending Patents and Applications August 12, 2015 Country Application No. Filing Date Patent No. Issued Date Status Estimated Expiration Date* Title Owner aa)FR 26-Apr-1996 11-Jan-2006 Granted 26-Apr-2016 SYNTHESIS OF THE BREAST TUMOR-ASSOCIATED ANTIGEN DEFINED BY MONOCLONAL ANTIBODY MBr1 AND USES THEREOF SKI bb)GB 26-Apr-1996 11-Jan-2006 Granted 26-Apr-2016 SYNTHESIS OF THE BREAST TUMOR-ASSOCIATED ANTIGEN DEFINED BY MONOCLONAL ANTIBODY MBr1 AND USES THEREOF SKI cc)IT 26-Apr-1996 11-Jan-2006 Granted 26-Apr-2016 SYNTHESIS OF THE BREAST TUMOR-ASSOCIATED ANTIGEN DEFINED BY MONOCLONAL ANTIBODY MBr1 AND USES THEREOF SKI dd)JP 1996-532802 26-Apr-1996 8-Aug-2008 Granted 26-Apr-2016 SYNTHESIS OF THE BREAST TUMOR-ASSOCIATED ANTIGEN DEFINED BY MONOCLONAL ANTIBODY MBr1 AND USES THEREOF SKI * Expiration dates may be increased or decreased by additions of time under Patent Term Adjustment (PTA), Patent Term Extension (PTE) and/or filing of a Terminal Disclaimer
